FILED
                             NOT FOR PUBLICATION                            DEC 14 2009

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 09-50143

               Plaintiff - Appellee,             D.C. No. 3:08-CR-01454-JAH

   v.
                                                 MEMORANDUM *
 MOISES VALVERDE-GARCIA,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Southern District of California
                      John A. Houston, District Judge, Presiding

                           Submitted November 17, 2009 **

Before:        ALARCÓN, TROTT, and TASHIMA, Circuit Judges.

        Moises Valverde-Garcia appeals from the 24-month sentence imposed

following his guilty-plea conviction for being a deported alien found in the United




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
            The panel unanimously finds this case suitable for decision without
oral argument. See Fed. R. App. P. 34(a)(2).

EG/Research
States, in violation of 8 U.S.C. § 1326(a). We have jurisdiction pursuant to 28

U.S.C. § 1291. We affirm, but remand to correct the judgment.

       Valverde-Garcia contends that the district court procedurally erred by failing

to consider all the 18 U.S.C. § 3553(a) factors and that his sentence was

substantively unreasonable given that his prior felony convictions were for non-

violent immigration offenses. Our review of the record indicates that the judge’s §

3553(a) analysis was procedurally adequate under the circumstances. See Rita v.

United States, 551 U.S. 338, 359 (2007); United States v. Carty, 520 F.3d 984, 995

(9th Cir. 2008) (en banc). Considering the totality of the circumstances, as well as

the § 3553(a) factors, the district court’s sentence was substantively reasonable.

Id. at 993.

       In accordance with United States v. Rivera-Sanchez, 222 F.3d 1057, 1062

(9th Cir. 2000), we remand the case to the district court with instructions that it

delete from the judgment the incorrect reference to § 1326(b), and correct the

judgment to reflect 8 U.S.C. § 1326(a) as the statute of conviction. See United

States v. Herrera-Blanco, 232 F.3d 715, 719 (9th Cir. 2000) (remanding sua sponte

to delete the reference to § 1326(b)).

       AFFIRMED; REMANDED to correct the judgment.




EG/Research                                2                                     09-50143